Per Curiam.
The trustees in this case were the president and the cashier of the Salt Springs National Bank of Syracuse and kept on deposit in that bank funds amounting to upward of $26,000 belonging to the trusts for the benefit of George L. Gridley and Abbie E. Gridley from April, 1932. The bank was closed early in March, 1933, and has not reopened but has been declared insolvent by the Comptroller of the Currency. Under' these circumstances the beneficiaries of the trusts were entitled to show the condition of the bank during the many months the funds remained dn deposit as bearing upon the performance by the trustees of their duties as such. The surrogate érted in excluding testimony on this subject and the decree should be reversed on the law, and the matter remitted to the Surrogate’s Court for further hearing.
All concur. Present — Sears, P. J., Taylor, Edgcomb and Thompson, JJ.
Decree reversed on the law and as matter of discretion, without costs, and matter remitted to the Surrogate’s Court for further hearing in accordance with the memorandum.